PER CURIAM
Defendant appeals a judgment of conviction for misdemeanor assault in the fourth degree. ORS 163.160. He assigns error to the trial court’s imposition of 18 months of bench probation with conditions, including alcohol evaluation and treatment and abstention from possession or consumption of alcohol. He argues that the record contains insufficient evidence to support the imposition of those conditions. The state responds that, given the fact that the judgment imposing those conditions was entered on December 12, 2007, the 18-month period of bench probation has since expired, and defendant’s appeal has become moot.
We agree that, given the expiration of the period of bench probation and the absence of any identifiable collateral consequences of the conditions of probation about which defendant complains, the appeal has become moot. See State v. Smith (A134313), 223 Or App 250, 251, 195 P3d 467 (2008) (appeal challenging probation conditions dismissed as moot when probation expired).
Appeal dismissed.